Case 1:19-cv-01105-CMH-TCB Document 29 Filed 06/29/20 Page 1 of 2 PageID# 223



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                           Alexandria Division



JOAO ALMEIDA,


                      Plaintiff,



V.                                       Civil Action No. 1:19CV1105



TABELAFIPEBRASIL.COM,
AND
JOHN DOE,

                      Defendants




                                   ORDER


      This   matter    comes   before   the   Court   on   the   Report   and

Recommendation of the Magistrate Judge dated January 24, 2020, in

response to Plaintiff's Motion for Default Judgment pursuant to

Federal Rule of Civil Procedure 55(b)(2). Defendants have not filed

objections, and the time for filing such objections has lapsed.

      Based on a ^ novo review of the evidence in this case, having

reviewed the Report and Recommendation, it appears to the Court

that the Magistrate Judge's Report and Recommendation is neither

clearly erroneous nor contrary to law. Accordingly, this Court

affirms the findings of the Magistrate Judge. It is hereby

      ORDERED that default judgment is entered in favor of Plaintiff

Joao Almeida against Defendant Domain Name TabelaFipeBrasil.com
Case 1:19-cv-01105-CMH-TCB Document 29 Filed 06/29/20 Page 2 of 2 PageID# 224
